     Case 4:20-cv-02948 Document 17 Filed on 10/26/20 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

BILLY JOHNSON                                    §
     Plaintiff,                                  §
                                                 §
v.                                               §             Civil Action No. 4:20-cv-02948
                                                 §
                                                 §
SAN JACINTO COLLEGE                              §
      Defendant.                                 §


                                    SCHEDULING ORDER

1.    MOTIONS TO JOIN NEW PARTIES OR TO AMEND

      PLEADINGS will be filed by:                                                 January 15, 2021

      Party requesting joinder will furnish copy of this Scheduling Order to new parties.

2.    EXPERT WITNESSES for the plaintiff will
      be named and a report furnished by:                                          January 4, 2021

3.    EXPERT WITNESSES for the defendant will be
      named and a report furnished within 30 days of the
      deposition of the plaintiff's last expert, but not later than:              February 1, 2021

4.    DISCOVERY must be completed by:                                               March 1, 2021

      Counsel may, by agreement, continue discovery beyond the deadline, but there will be no
      intervention by the court; no continuance will be granted because of information acquired
      in post-deadline discovery.

5.    DISPOSITIVE MOTIONS will be filed by:                                           May 3, 2021

      Counsel requests that the Court set the deadline to respond to dispositive motions at 30
      days after dispositive motions are filed.

6.    MEDIATION, if appropriate, must be completed by:                              July 30, 2021


7.    JOINT PRETRIAL ORDER will be filed by:                                 September 17, 2021

      Plaintiff is responsible for filing the Pretrial Order on time.

      The JOINT PRETRIAL ORDER shall be filed on or before this date even if a motion
      Case 4:20-cv-02948 Document 17 Filed on 10/26/20 in TXSD Page 2 of 3




       for continuance is pending. All MOTIONS IN LIMINE shall be submitted with Pretrial
       Order. FAILURE TO TIMELY FILE A JOINT PRETRIAL ORDER WILL SUBJECT
       THIS CASE TO DISMISSAL WITH PREJUDICE in accordance with all applicable rules.

8.     The PRETRIAL CONFERENCE will be held at

       2:00 pm on this date:                                             October ___, 2021

9.     Any depositions to be considered at a bench trial shall be submitted to chambers at least
       five (5) days before trial.

10.    A TRIAL is set for 9:30 a.m. on:                                  October ___, 2021

       ETT: 3 day(s)



       SIGNED at Houston, Texas, this     day of      , 2020.




                                            _____________________________________
                                            CHRISTINA BRYAN
                                            UNITED STATES MAGISTRATE JUDGE
  Case 4:20-cv-02948 Document 17 Filed on 10/26/20 in TXSD Page 3 of 3




AGREED:

   /s/ Amanda Hernandez
   Amanda Hernandez
   State Bar No. 24064411
   Southern District No. 1531045
   Attorney-in-Charge
   AH Law, PLLC
   5100 Westheimer, Suite 200
   Tel: (713) 588-4359
   Fax: (281) 572-5370
   amanda@ahfirm.com
   Counsel for Plaintiff


   /s/ Melissa Mihalick____________
   Melissa A. Mihalick
   State Bar No. 24045589
   Southern District No. 808466
   THOMPSON & HORTON LLP
   3200 Southwest Freeway, Suite 2000
   Houston, Texas 77027
   713-400-1079
   mmihalick@thompsonhorton.com
   Counsel for Defendant

   Christopher B. Gilbert
   State Bar No. 00787535
   Southern District No. 17283
   Attorney-In-Charge
   THOMPSON & HORTON LLP
   3200 Southwest Freeway, Suite 2000
   Houston, Texas 77027
   713-554-6767
   cgilbert@thompsonhorton.com
   Counsel for Defendant

   Stephen Villareal
   State Bar No. 24102609
   Southern District No. 2996444
   THOMPSON & HORTON LLP
   3200 Southwest Freeway, Suite 2000
   Houston, Texas 77027
   713-554-6767
   svillareal@thompsonhorton.com
   Counsel for Defendant
